USCA4 Appeal: 18-1588       Doc: 44             Filed: 06/21/2019     Pg: 1 of 1


                                                                                   FILED: June 21, 2019

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT

                                            ___________________

                                                 No. 18-1588
                                              (5:16-cv-00252-D)
                                            ___________________

        AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS, INC.; DEMOCRATIC
        PARTY OF OREGON, INC.; PUBLIC POLICY POLLING, LLC; WASHINGTON
        STATE DEMOCRATIC CENTRAL COMMITTEE

                      Plaintiffs - Appellants

         and

        TEA PARTY FORWARD PAC

                      Plaintiff

        v.

        FEDERAL COMMUNICATIONS COMMISSION; WILLIAM P. BARR, in his official
        capacity as Attorney General of the United States

                      Defendants - Appellees

                                            ___________________

                                                 ORDER
                                            ___________________

                The petitions for rehearing en banc were circulated to the full court. No judge

        requested a poll under Fed. R. App. P. 35. The court denies the petitions for rehearing en

        banc.

                                                      For the Court

                                                      /s/ Patricia S. Connor, Clerk




                   Case 5:16-cv-00252-D Document 49 Filed 06/21/19 Page 1 of 1
